                Case 13-18021-leb         Doc 133      Entered 01/09/19 09:39:28           Page 1 of 1
NVB 5075 (Rev. 12/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−13−18021−leb
                                                                 CHAPTER 11
 ARCELIA GONZALEZ


                                    Debtor(s)                    NOTICE OF DOCKETING
                                                                 ERROR




NOTICE IS ORDERED that the following docket entry requires correction:

           Docket Number/Entry:                 131 − Motion to Reopen Chapter 11 Case . Fee Amount $1167.
                                                with Certificate of Service Filed by JENNIFER BERGH on behalf
                                                of US BANK TRUST N.A., AS TRUSTEE OF BUNGALOW
                                                SERIES F TRUST (BERGH, JENNIFER)
           Filed On:                            1/8/19
           With A Hearing Date Of:              N/A
           And A Hearing Time Of:               N/A

The reason(s) for the required correction(s) is as follows:

   *      PDF has a missing or incorrect debtors name. Please file an amended pleading or file in correct case
          immediately.
   *      PDF has an incorrect case caption. Please refer to the Local Rules and file an amended pleading or file in
          correct case immediately.




Dated: 1/9/19


                                                              Mary A. Schott
                                                              Clerk of Court



           For additional information, please visit the court's web site at http://www.nvb.uscourts.gov
